                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306



                2/27/2020                                                                        Direct Number: (212) 326-3418
                                                                                                    hfsidman@jonesday.com



                                                   February 26, 2020

VIA ECF
                                                     ENDORSEMENT: In light of Wells Fargo's position, Plaintiff's
Hon. Stewart D. Aaron
United States Magistrate Judge                       motion to seal (ECF No. 209) is DENIED as moot. The Clerk of
Daniel Patrick Moynihan                              Court is directed to unseal Letter Motion at ECF No. 208 in its
United States Courthouse                             entirety. SO ORDERED.
500 Pearl St., Room 1970                             Dated: February 27, 2020
New York, NY 10007-1312

        Re:       Powell v. Ocwen et al - 18-cv-01951-VSB (SDA)

Dear Magistrate Judge Aaron:

       We write on behalf of Wells Fargo Bank, N.A. (“Wells Fargo”), defendant in the above-
captioned action pursuant to Your Honor’s Order on Plaintiffs’ Motion to Compel, dated February
24, 2020, in which Your Honor ordered Wells Fargo to file a response to Plaintiffs’ Letter-Motion
(the “Letter-Motion”), dated February 14, 2020, by February 26, 2020. ECF 215.

       In the Letter-Motion, Plaintiffs requested that the Court unseal four documents, produced
by Wells Fargo in discovery, that Plaintiffs submitted as Exhibits B, C, D, and E (the “Exhibits”)
in connection with their motion to compel, dated February 13, 2020. ECF 207. Wells Fargo will
not seek a sealing order for the Exhibits and informed Plaintiffs of its position earlier today.

       Wells Fargo reserves all of its rights as to Wells Fargo’s confidentiality designations on
the Exhibits pursuant to the confidentiality agreement for the protection of information,
documents, and other material produced or given as part of the disclosure, discovery, or litigation
entered in the above-captioned action on July 22, 2019. ECF 163.



                                                                  Respectfully submitted,



                                                                  /s/ Howard F. Sidman
                                                                  Howard F. Sidman

cc: Counsel of Record (via email)



  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
